DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the overlay mark structure of the second pattern in the first section is not directly connected to the overlay mark structure of the second pattern in the second section, wherein the longest section of the plurality of the first patterns is in the same direction as the longest section of the plurality of the second patterns,” as recited in claim 1.  
Tzai et al. (US 20150055125 A1, hereinafter Tzai), the closest reference, discloses a measurement method of an overlay mark structure, (FIGS. 2-3C) comprising: providing an overlay mark structure, the overlay mark structure comprising: a plurality of first patterns (first pattern 203) of a previous layer; (previous layer 202) and  5a plurality of second patterns (second patterns 205) of a current layer, (current layer 204) wherein each of the second patterns comprises: a first section (first section shown in annotated FIG. 2) disposed corresponding to one of the first patterns in a vertical direction, wherein the first section partially overlaps the first pattern corresponding to the first section in the vertical direction; (See FIG. 2B, where the patterns 203 and 205 overlap) 10a second section (second section shown in annotated FIG. 2) separated from the first section in an elongation direction of the second pattern, wherein a part of the first pattern corresponding to the first section is disposed between the first section and the second section in the elongation direction of the second pattern;  (See annotated FIG. 2, where a portion of the first pattern 203 is between the first and second sections) and performing a diffraction-based overlay measurement between each of the first sections and the first pattern overlapping the first section. (Paragraph [0089]: “…the overlay mark on the wafer is measured with a plurality of different wavelength regions of an optical measurement tool, so as to obtain a 
However, Tzai does not explicitly teach “the overlay mark structure of the second pattern in the first section is not directly connected to the overlay mark structure of the second pattern in the second section, wherein the longest section of the plurality of the first patterns is in the same direction as the longest section of the plurality of the second patterns,” as recited in claim 1.  NO other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 2-11 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812